Exhibit 4.7 THIRD SUPPLEMENTAL INDENTURE 6.00% SENIOR SECURED NOTES DUE 2023 Third Supplemental Indenture (this “Supplemental Indenture”), dated as of October 19, 2016, among Communications Sales & Leasing, Inc., a Maryland corporation (the “Issuer”), CSL Capital, LLC, a Delaware limited liability company (the “Co-Issuer” and, together with CS&L, the “Issuers”), the guarantors listed on the signature pages hereto (the “Guarantors”) and Wells Fargo Bank, National Association, a national banking association, as trustee and collateral agent (the “Trustee”). W I T N E S S E T H WHEREAS, the Issuers have heretofore executed and delivered to the Trustee an indenture (the “Original Indenture”), dated as of April 24, 2015, among the Issuers, the guarantors party thereto and the Trustee, providing for the issuance of an unlimited aggregate principal amount of Senior Secured Notes due 2023 (the “Notes”); WHEREAS, the Original Indenture was supplemented by a first supplemental indenture, which was heretofore executed and delivered to the Trustee, dated as of June 13, 2016 (the “First Supplemental Indenture”); WHEREAS, the Original Indenture was supplemented by a second supplemental indenture, which was heretofore executed and delivered to the Trustee, dated as of June 14, 2016 (the “Second Supplemental Indenture” and together with the Original Indenture and the First Supplemental Indenture, the “Indenture”); WHEREAS, Section 9.01(k) of the Indenture provides, among other things, that without the consent of any Holder, the Issuers, the Guarantors and the Trustee may amend or supplement the Indenture, the Security Documents, the Guarantees or the Notes to conform the text of the Indenture, the Security Documents, the Guarantees or the Notes to any provision of the “Description of the Secured Notes” section of the Offering Memorandum as described in an Officer’s Certificate; and WHEREAS, pursuant to Sections 9.01(k) and 9.05 of the Indenture, the Trustee is authorized to execute and deliver this Supplemental Indenture.
